Case 8:18-ap-00575-MGW Doc 36-1 Filed 09/20/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

In re: Chapter 7 Bankruptcy

BRUCE FARLOW, Case No: §:18-bk-06677-MGW

Debtor.

 

JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,

Plaintiffs,
v. Adversary Proceeding No.:
8:18-AP-00575-MGW
BRUCE L. FARLOW,

Defendant.
/

 

WRIT OF GARNISHMENT

To the United States Marshal for the Middle District of Florida:

O01041163-1
Case 8:18-ap-00575-MGW Doc 36-1 Filed 09/20/19 Page 2 of 2

YOU ARE COMMANDED to summon the Garnishee, Coldwell Banker Residential
Real Estate LLC c/o Corporations Creation Network, Inc, 11380 Prosperity Farms Road,
#221, Palm Beach Gardens, Florida 33410 to serve an answer to this Writ within twenty (20)
days after service on the Garnishee, exclusive of the day of service, and to file the original with
the Clerk of this Court stating whether the Garnishee is indebted to Judgment Debtor,
Shalimar MHP, LUC at the time of the answer or was indebted at the time of service of the
Writ, or at any time between such times, and in what sum and what tangible and intangible
property of the Judgment Debtor, the Garnishee is in possession or control of at time of the
answer or had at the time of service of this Writ, indebted to the Judgment Debtor The amount
set in Debtor’s motion is for the principal sum of $8,544.49 plus prejudgment interests in the

amount of $1,981.07 and costs in the amount of $1,254.25, for a total of $11,779.81.

Dated Lo (¢|

Sheryl L. Loesch
As Clerk of the Court

“2?

By: AN,
As Deputy Clerk

91041163-1 2
